04/14/2020



                                                                               Case Number: OP 20-0144




        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  OP 20-0144

ROGER LUKE BELL,

                    Petitioner,

      v.

LYNN GUYER, Warden
Montana State Prison,

                    Respondent.


                                    ORDER


      Upon consideration of Respondent’s motion for a 30-day extension of

time to file a response, and finding good cause therefore,

      IT IS HEREBY ORDERED that Respondent is granted an extension of

time to and including May 22, 2020, within which to prepare, serve, and file the

State’s response.

      DATED this _________ day of ______________________, 2020.



                                       Chief Justice




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                          April 14 2020